United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Latham, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0434
Issued: May 26, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 7, 2016 appellant, through counsel, filed a timely appeal of a September 11,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury causally related to the
accepted August 27, 2013 employment incident.
FACTUAL HISTORY
On May 20, 2014 appellant, a 54-year-old mechanic, filed a traumatic injury claim (Form
CA-1) alleging that he sustained an injury on August 27, 2013 when the vehicle in which he was a
passenger stopped quickly, causing his neck to snap to the side.
1

5 U.S.C. § 8101 et seq.

By letter to appellant dated May 29, 2014, OWCP advised that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits. It
asked appellant to submit a comprehensive medical report from his treating physician describing
his symptoms and a medical opinion explaining the cause of any diagnosed condition. Appellant
was afforded 30 days to submit this additional evidence.
In a Form CA-17, Duty Status Report, dated June 2, 2014, Dr. Robert Erickson, an
osteopathic physician, diagnosed intervertebral disc disorder and checked a box marked “yes”
indicating that appellant’s account of the August 27, 2013 incident was consistent with the injury.
On October 15, 2013 Dr. Erickson noted that appellant was experiencing left-sided neck
pain, although he denied having arthritis and gout. He diagnosed cervicalgia and neck
sprains/strains and prescribed chiropractic treatment.
In a report dated October 19, 2013, Dr. Erickson advised that appellant continued to have
complaints of occasional, sharp, left-sided neck pain which was aggravated by certain left-sided
movements and by turning his head to the left quickly or to the wrong position. He reiterated his
diagnoses of cervicalgia and neck sprains/strains. Dr. Erickson noted that, because appellant had
not been diligent with chiropractic therapy, he was recommending physical therapy. He also
recommended referral to a spine specialist for further evaluation.
In a November 14, 2013 report, Dr. Erickson asserted that appellant continued to
experience left-sided neck pain. He administered x-ray testing which showed that appellant had
spondylosis.
In reports dated April 8 and May 9, 2014, received by OWCP on June 18, 2014,
Dr. Erickson reiterated his previous findings and conclusions. He advised that appellant’s neck
pain was worsening.
By decision dated July 27, 2014, OWCP denied the claim, finding that appellant failed to
provide medical evidence sufficient to establish that he sustained an injury to his neck causally
related to the accepted August 27, 2013 work incident.
By letter dated July 29, 2014, appellant, through counsel, requested an oral hearing,
before an OWCP hearing representative. The hearing was held on February 12, 2015.
By decision dated March 27, 2015, OWCP’s hearing representative affirmed the July 27,
2014 decision. She found that none of the medical reports of record addressed the accepted work
event or the effect it may have had on appellant’s diagnosed medical condition.
In a March 31, 2015 report, Dr. Erickson reviewed the history of injury and medical
treatment and noted that appellant underwent x-ray testing and a magnetic resonance imaging
(MRI) scan which showed disc herniation and thecal compromise. He diagnosed intervertebral
cervical disc displacement without myelopathy and neck sprain, and advised that appellant’s
symptoms were 100 percent causally related to the August 27, 2013 work incident.
By letter dated June 24, 2015, received by OWCP on July 1, 2015, counsel requested
reconsideration.
2

In a June 20, 2014 report, received by OWCP on July 1, 2015, Dr. Erickson noted that
appellant continued to experience neck pain. He reiterated his diagnoses of intervertebral cervical
disc displacement without myelopathy and recommended that appellant be referred to a
neurosurgeon.
In a report dated April 6, 2015, Dr. Erickson advised that appellant had developed cervical
disc herniations and thecal sac deformities which were causally related to the August 27, 2013
work injury.
By decision dated September 11, 2015, OWCP denied modification of its prior decision.
It found that Dr. Erickson did not provide a sufficiently rationalized medical opinion, with
objective findings, explaining how the employment incident caused or aggravated appellant’s
medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6
The medical evidence required to establish causal relationship is usually rationalized
medical evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
2

5 U.S.C. § 8101 et seq.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
ANALYSIS
OWCP accepted that appellant experienced pain in his neck when the vehicle in which he
was a passenger suddenly stopped short on August 27, 2013. The question of whether an
employment incident caused a personal injury can only be established by probative medical
evidence.9 Appellant has not submitted rationalized, probative medical evidence to establish that
the August 27, 2013 employment incident was sufficient to cause the claimed injury to his neck.
Dr. Erickson submitted reports in which he noted appellant’s complaints of neck pain on
examination and provided diagnoses of cervicalgia, neck sprain, cervical disc herniation, and
intervertebral cervical disc displacement without myelopathy. These reports, however, did not
sufficiently relate the diagnoses to the August 27, 2013 incident at work. The weight of medical
opinion evidence is determined by the opportunity for and thoroughness of examination, the
accuracy and completeness of physician’s knowledge of the facts of the case, the medical history
provided, the care of analysis manifested, and the medical rationale expressed in support of
Dr. Erickson’s medical reports of record fail to explain how
stated conclusions.10
physiologically appellant would have sustained the diagnosed neck condition when the vehicle in
which he was a passenger stopped short on August 27, 2013. Therefore, the medical evidence of
record is insufficiently rationalized to establish that appellant sustained a work-related injury on
August 27, 2013. Dr. Erickson’s reports merely indicate in summary fashion that appellant’s
symptoms were caused by the August 27, 2013 work incident. His opinion on causal relationship
is of limited probative value in that he did not provide adequate medical rationale in support of
his conclusion.11 Dr. Erickson did not describe the incident in any detail or describe how the
incident would have been competent to cause the neck conditions.
Furthermore, the June 2, 2014 form report which supported causal relationship with a
check mark is insufficient to establish the claim, as the Board has held that without further
explanation or rationale, checking a box in support of causal relationship is insufficient to
establish causation.12 Therefore, appellant failed to provide a medical report from a physician

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Carlone, supra note 5.

10

See Anna C. Leanza, 48 ECAB 115 (1996).

11

William C. Thomas, 45 ECAB 591 (1994).

12

Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB 247 (1979).

4

that explains how the work incident of August 27, 2013 caused or contributed to the claimed
neck injury.13
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship.14 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish his claim, but he failed to
submit such evidence. It properly denied appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a traumatic injury
causally related to the accepted August 27, 2013 employment incident.

13

See Mary A. Ceglia, 55 ECAB 656 (2004) (appellant has the burden of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports that conclusion with sound rationale).
14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 11, 2015 is affirmed.
Issued: May 26, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

